DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 13 objected to because of the following informalities:  

As per Claim 1:
Line 19, the phrase “the first charging current” should be --the first current-- to match the terminology used elsewhere in the claim.

As per Claim 13:
Line 21, the phrase “the first charging current” should be --the first current-- to match the terminology used elsewhere in the claim.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 recites the limitation "the battery" in each of lines 10 and 12 and the limitation “the charging circuit” in line 12.  There is insufficient antecedent basis for these limitations in the claim, as it unclear as to which of the batteries and charging circuits defined in each of lines 3 and 8 are being referred to.  Examiner suggests changing the limitation “charging a battery, via a charging circuit” in line 8 to --charging the battery, via the charging circuit--.

Claims 19-20 are rejected based on their dependency to Claim 18 for the reasons stated above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., hereinafter Lee, US Publication No. 2012/0019197 in view of Patino et al., hereinafter Patino, US Publication No. 2005/0200331.

Regarding Claim 1, Lee teaches an electronic device, comprising: 
a battery having a rated charging voltage, a rated charging current, and a design capacity (Lee Fig. 1 and paragraph [0050], see battery unit 1 that has a preset charge voltage, a preset charge current, and a preset charge capacity); 
a charging circuit configured to supply power to the battery (Lee Fig. 1 and paragraph [0054], see battery charging unit 20 that includes a charging circuit); and 
a processor electrically connected to the battery and the charging circuit (Lee Fig. 1 and paragraphs [0058]-[0061], see controller that controls the charging circuit to supply power to the battery), 
wherein the processor is configured to: 
control the charging circuit to charge the battery in different ways based on a plurality of ranges determined based on a full charge capacity (FCC) of the battery (Lee paragraphs [0058]-[0060], [0065], and [0091], wherein based on the charge allowance capacity relative to the preset charging capacity, the charging is controlled by adjusting the charging voltage and current), 
when the FCC of the battery is included in a first range from the design capacity to a first capacity lower than the design capacity, control the charging circuit to charge the battery by setting a first voltage lower than the rated charging voltage and setting a first current lower than the rated charging current , and
when the FCC of the battery is included in a second range lower than the first capacity and higher than or equal to a second capacity lower than the first capacity, control the charging circuit to charge the battery by setting a second voltage lower than the first voltage and setting a second current lower than the first charging current (Lee paragraphs [0098]-[0099], wherein there are multiple predetermined values that define ranges, with each lower range having a decreased charging voltage and charging current relative to the next higher range, with the example given in Lee paragraph [0099] of a second range from 60-80%),
wherein the second voltage and the second current are varying based on the FCC (Lee Fig. 3 and 5 and paragraphs [0066], [0075], and [0078], wherein the adjusted charge voltage and adjusted charge current are based on the charge allowance capacity, which causes them to vary based on the changing charge allowance capacity), and 
wherein charging voltage and charging current are reduced based on the decreasing FCC in the second range (Lee Fig. 3 and 5 and paragraphs [0066], [0075], and [0078], wherein the adjusted charge voltage and adjusted charge current are based on the charge allowance capacity, which causes them to be reduced based on the decreasing charge allowance capacity).

Patino teaches wherein from a first use of the battery, the charging circuit supplies the first voltage lower than the rated charging voltage and the first current lower than the rated charging current (Patino paragraphs [0029] and [0044]-[0045], wherein a lower charge current and/or charge voltage is supplied to a new battery).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee and Patino to apply the known technique of applying reduced charging voltages and currents to a new battery as taught by Patino to improve on the charging of a battery as taught by Lee, yielding the predictable results of improved battery longevity and thereby increasing battery performance.

Regarding Claim 2, Lee further teaches wherein the processor is further configured to control the charging circuit to rapidly charge the battery (Lee paragraph [0051], wherein when the battery is in its initial state, the charge allowance capacity is substantially the same as the preset charge capacity and there is no reduction in charging voltage and charging current, which is a rapid charging state), and 
wherein the controlling of the charging circuit to rapidly charge the battery comprises keeping a charging voltage and a charging current supplied to the battery substantially close to the rated charging voltage and the rated charging current (Lee 

Regarding Claim 3, Lee further teaches wherein, when the FCC of the battery is equal to or lower than a predetermined capacity, the processor is further configured to control the charging circuit to limit the rapid charging of the battery (Lee paragraphs [0065] and [0069], wherein when the charge allowance capacity is less than the preset charging capacity, the charging voltage and the charging current are reduced).

Regarding Claim 4, Lee further teaches wherein, when a ratio of the FCC to the design capacity is equal to or lower than a predetermined ratio (Lee paragraph [0091], wherein a percentage is calculated comparing the charge allowance capacity with respect to the preset charge capacity, which is a ratio), the processor is further configured to control the charging circuit to limit the rapid charging of the battery (Lee paragraph [0092], wherein when the percentage or ratio is below a predetermined value, the charging voltage and charging current are adjusted).

Regarding Claim 5, Lee does not explicitly teach wherein, when a number of charge/discharge cycles of the battery is equal to or higher than a predetermined number of cycles, the processor is further configured to control the charging circuit to limit the rapid charging.
Patino teaches wherein, when a number of charge/discharge cycles of the battery is equal to or higher than a predetermined number of cycles, the processor is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee and Patino to apply the known technique of applying reduced charging voltages and currents to a new battery as taught by Patino to improve on the charging of a battery as taught by Lee, yielding the predictable results of improved battery longevity and thereby increasing battery performance.

Regarding Claim 7, Lee further teaches wherein, when the FCC of the battery is lower than the first capacity, the processor is further configured to limit the rapid charging of the battery (Lee paragraphs [0065] and [0069], wherein when the percentage of the charge allowance capacity compared with the preset charging capacity is within a preset range determined by predetermined values, the charging voltage and the charging current are reduced).

Regarding Claim 8, Lee further teaches wherein, when the FCC of the battery is included in a third range lower than the second capacity and higher than or equal to a third capacity lower than the second capacity, the processor is further configured to control the charging circuit to charge the battery by setting a third voltage equal to a lowest value of the second voltage in the second range and setting a third current lower than a lowest value of the second current in the second range and varying based on the 

Regarding Claim 9, Lee further teaches wherein the processor is further configured to, when the FCC of the battery is lower than the second capacity, limit the rapid charging of the battery (Lee paragraphs [0065] and [0069], wherein when the percentage of the charge allowance capacity compared with the preset charging capacity is within a preset range determined by predetermined values, the charging voltage and the charging current are reduced).

Regarding Claim 10, Lee further teaches wherein, when the FCC of the battery is included in a fourth range lower than the third capacity, the processor is further configured to control the charging circuit to charge the battery by setting the third voltage and a fourth current as a lowest value of the third current (Lee paragraphs [0098]-[0099], wherein there are multiple predetermined values that define ranges, with each lower range having a decreased charging voltage and charging current relative to the next higher range, with additional ranges being able to be set as taught in Lee paragraph [0102]).

Regarding Claim 11, Lee further teaches wherein, when the FCC of the battery is lower than the third capacity, the processor is further configured to limit the rapid 

Regarding Claim 12, Lee further teaches a display (Lee Fig. 1 and paragraph [0057], see display 40), 
wherein the processor is further configured to indicate a life of the battery on the display based on a ratio of the FCC to the design capacity (Lee paragraph [0057], wherein the display provides an indication of charging needs).

Regarding Claim 13, Lee teaches an electronic device, comprising: 
a battery having a rated charging voltage, a rated charging current, and a design capacity (Lee Fig. 1 and paragraph [0050], see battery unit 1 that has a preset charge voltage, a preset charge current, and a preset charge capacity); 
a charging circuit including the battery, a charger, and a controller for supplying power to the battery through the charger (Lee Fig. 1 and paragraph [0054], see circuit including the battery unit 1, a charging circuit, and a controller); 
a display (Lee Fig. 1 and paragraph [0057], see display 40); and 
a processor electrically connected to the battery, the charging circuit, and the display (Lee Fig. 1 and paragraphs [0058]-[0061], see controller that controls the charging circuit to supply power to the battery in addition to the display 40), 
wherein the processor is configured to: 
control the controller to charge the battery in different ways based on a plurality of ranges determined based on a full charge capacity (FCC) of the battery (Lee paragraphs [0058]-[0060], [0065], and [0091], wherein based on the charge allowance capacity relative to the preset charging capacity, the charging is controlled by adjusting the charging voltage and current), 
when the FCC of the battery is included in a first range from the design capacity to a first capacity lower than the design capacity, control to supply, to the battery, a first voltage lower than the rated charging voltage and a first current lower than the rated charging current (Lee paragraphs [0065] and [0069], wherein when the charge allowance capacity is less than the preset charging capacity, the charging voltage and the charging current are reduced), and
when the FCC of the battery is included in a second range lower than the first capacity and higher than or equal to a second capacity lower than the first capacity, control the charging circuit to charge the battery by setting a second voltage lower than the first voltage and setting a second current lower than the first charging current (Lee paragraphs [0098]-[0099], wherein there are multiple predetermined values that define ranges, with each lower range having a decreased charging voltage and charging current relative to the next higher range, with the example given in Lee paragraph [0099] of a second range from 60-80%),
wherein the second voltage and the second current are varying based on the FCC (Lee Fig. 3 and 5 and paragraphs [0066], [0075], and [0078], wherein the adjusted charge voltage and adjusted charge current are based on the charge , and 
wherein charging voltage and charging current are reduced based on the decreasing FCC in the second range (Lee Fig. 3 and 5 and paragraphs [0066], [0075], and [0078], wherein the adjusted charge voltage and adjusted charge current are based on the charge allowance capacity, which causes them to be reduced based on the decreasing charge allowance capacity).
Lee does not explicitly teach wherein from a first use of the battery, the charging circuit supplies the first voltage lower than the rated charging voltage and the first current lower than the rated charging current.
Patino teaches wherein from a first use of the battery, the charging circuit supplies the first voltage lower than the rated charging voltage and the first current lower than the rated charging current (Patino paragraphs [0029] and [0044]-[0045], wherein a lower charge current and/or charge voltage is supplied to a new battery).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee and Patino to apply the known technique of applying reduced charging voltages and currents to a new battery as taught by Patino to improve on the charging of a battery as taught by Lee, yielding the predictable results of improved battery longevity and thereby increasing battery performance.


wherein the controlling of the controller to rapidly charge the battery comprises keeping a charging voltage and a charging current supplied to the battery substantially close to the rated charging voltage and the rated charging current (Lee paragraph [0051], wherein when the battery is in its initial state, the charging voltage and charging current are maintained at their preset values).

Regarding Claim 15, Lee further teaches wherein, when the FCC of the battery is included in a third range from the second capacity to a third capacity lower than the second capacity, the processor is further configured to control to supply, to the battery, a third voltage equal to a lowest value of the second voltage and a third current equal to or lower than a lowest value of the second current and varying based on the FCC (Lee paragraphs [0098]-[0099], wherein there are multiple predetermined values that define ranges, with each lower range having a decreased charging voltage and charging current relative to the next higher range, with an example given in Lee paragraph [0100] of a third range below 60%), and 
wherein, when the FCC of the battery is included in a fourth range lower than the third capacity, the processor is further configured to control to supply, to the battery, the third voltage and a fourth current equal to a lowest value of the third current (Lee 

Regarding Claim 16, Lee further teaches wherein, when the FCC of the battery corresponds to the first capacity, the second capacity, or the third capacity, the processor is further configured to control the controller to limit the rapid charging (Lee paragraphs [0065] and [0069], wherein when the percentage of the charge allowance capacity compared with the preset charging capacity is within a preset range determined by predetermined values, the charging voltage and the charging current are reduced).

Regarding Claim 17, Lee further teaches wherein the processor is further configured to indicate a life of the battery on the display based on a ratio of the FCC to the design capacity (Lee paragraph [0057], wherein the display provides an indication of charging needs).

Regarding Claim 18, Lee teaches a battery charging method performed by an electronic device, the method comprising: 
charging a battery, via a charging circuit, by setting a first voltage lower than a rated charging voltage of the battery and setting a first current lower than a rated charging current of the battery, when a full charge capacity (FCC) of the battery is included in a first range from a design capacity to a first capacity lower than the design capacity (Lee paragraphs [0065] and [0069], wherein a battery is charged, with the charging being controlled based on a comparison of a charge allowance capacity with a preset charging capacity of the battery, with the charging voltage and the charging current being reduced relative to a preset charging voltage and preset charging current depending on a value determined from the comparison relative to predetermined ranges), and
charging a battery, via a charging circuit, by setting a second voltage lower than the first voltage and setting a second current lower than the first current, when the FCC of the battery is included in a second range lower than the first capacity and higher than or equal to a second capacity lower than the first capacity (Lee paragraphs [0098]-[0099], wherein there are multiple predetermined values that define ranges, with each lower range having a decreased charging voltage and charging current relative to the next higher range, with the example given in Lee paragraph [0099] of a second range from 60-80%),
wherein the second voltage and the second current are varying based on the FCC (Lee Fig. 3 and 5 and paragraphs [0066], [0075], and [0078], wherein the adjusted charge voltage and adjusted charge current are based on the charge allowance capacity, which causes them to vary based on the changing charge allowance capacity), and 
wherein charging voltage and charging current are reduced based on the decreasing FCC in the second range (Lee Fig. 3 and 5 and paragraphs [0066], [0075], and [0078], wherein the adjusted charge voltage and adjusted charge current 
Lee does not explicitly teach wherein from a first use of the battery, the charging circuit supplies the first voltage lower than the rated charging voltage and the first current lower than the rated charging current.
Patino teaches wherein from a first use of the battery, the charging circuit supplies the first voltage lower than the rated charging voltage and the first current lower than the rated charging current (Patino paragraphs [0029] and [0044]-[0045], wherein a lower charge current and/or charge voltage is supplied to a new battery).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee and Patino to apply the known technique of applying reduced charging voltages and currents to a new battery as taught by Patino to improve on the charging of a battery as taught by Lee, yielding the predictable results of improved battery longevity and thereby increasing battery performance.

Regarding Claim 19, Lee further teaches wherein the method further comprises: 
charging the battery by setting a third voltage equal to a lowest value of the second voltage, and setting a third current equal to or lower than a lowest value of the second current and varying based on the FCC, when the FCC of the battery is included in a third range from the second capacity to a third capacity lower than the second capacity (Lee paragraphs [0098]-[0099], wherein there are multiple predetermined 
charging the battery by setting the third voltage and setting a fourth current equal to a lowest value of the third current, when the FCC of the battery is included in a fourth range lower than the third capacity (Lee paragraphs [0098]-[0099], wherein there are multiple predetermined values that define ranges, with each lower range having a decreased charging voltage and charging current relative to the next higher range, with additional ranges being able to be set as taught in Lee paragraph [0102]); and 
limiting a rapid charging of the battery when the FCC is lower than a predetermined capacity (Lee paragraphs [0065] and [0069], wherein when the percentage of the charge allowance capacity compared with the preset charging capacity is within a preset range determined by predetermined values, the charging voltage and the charging current are reduced).

Regarding Claim 20, Lee further teaches indicating a life of the battery on a display based on a ratio of the FCC to the design capacity (Lee paragraph [0057], wherein a display provides an indication of charging needs).


Response to Arguments

Applicant's arguments filed 2/24/2021 have been fully considered but they are not persuasive.

In response to Applicant’s arguments regarding Claim 1 that the prior art of record does not teach “wherein the second voltage and the second current are varying based on the FCC” and “wherein charging voltage and charging current are reduced based on the decreasing FCC in the second range,” Examiner respectfully disagrees for the reasons stated above in the rejection of the claims in addition to the following.
Examiner first directs Applicant to Lee Figs. 3 and 5, which show the changes in charging voltage and charging current based on the charge allowance capacity, with the charge allowance capacity being the FCC.  Specifically, both the charging voltage and charging current have constantly decreasing values based on the decreasing charge allowance capacity.  This is also shown in Lee paragraphs [0066] and [0078], wherein the equations for the adjusted charge voltage and the adjusted charge current are taught.  Both of these equations include the charge allowance capacity as a variable, and therefore are based on the FCC.  Based on these equations and as shown in the previously cited figures, the charge voltage and charge current  would track the changing values of the charge allowance capacity, with Lee paragraph [0075] even stating that the changes in charging voltage are linear.  This meets the claim limitations as currently claimed, and Applicant’s arguments are therefore not persuasive and the rejection is maintained.

Applicant’s remaining arguments regarding the remaining independent and dependent claims are not persuasive for the reasons stated above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC D LEE/Primary Examiner, Art Unit 2851